Exhibit 99.2 1st Quarter 2016 First Quarter 2016 Supplemental Financial Data Table of Contents Page Consolidated Statements of Operations 3 Funds from Operations and Adjusted Funds From Operations 4 Consolidated Balance Sheets 5 Same Store Results 7 Debt Summary 10 Summary of Apartment Communities Under Development, Land Held for Future Investment and Acquisitions/Disposition Activity 13 Capitalized Costs Summary 14 Investments in Unconsolidated Real Estate Entities 15 Net Asset Value Supplemental Information 16 Non-GAAP Financial Measures and Other Defined Terms and Tables 18 The projections and estimates given in this document and other written or oral statements made by or on behalf of the Company may constitute "forward-looking statements" within the meaning of the federal securities laws. All forward-looking statements are subject to certain risks and uncertainties that could cause actual events to differ materially from those projected.Management believes that these forward-looking statements are reasonable; however, you should not place undue reliance on such statements.These statements are based on current expectations and speak only as of the date of such statements.The Company undertakes no obligation to publicly update or revise any forward-looking statement, whether as a result of future events, new information or otherwise. The following are some of the factors that could cause the Company’s actual results and its expectations to differ materially from those described in the Company’s forward-looking statements: the success of the Company’s business strategies discussed in its Annual Report on Form 10-K for the year ended December 31, 2015 and in subsequent filings with the SEC; conditions affecting ownership of residential real estate and general conditions in the multi-family residential real estate market; uncertainties associated with the Company’s real estate development and construction; uncertainties associated with the timing and amount of apartment community sales; exposure to economic and other competitive factors due to market concentration; future local and national economic conditions, including changes in job growth, interest rates, the availability of mortgage and other financing and related factors; the Company’s ability to generate sufficient cash flows to make required payments associated with its debt financing; the effects of the Company’s leverage on its risk of default and debt service requirements; the impact of a downgrade in the credit rating of the Company’s securities; the effects of a default by the Company or its subsidiaries on an obligation to repay outstanding indebtedness, including cross-defaults and cross-acceleration under other indebtedness; the effects of covenants of the Company’s or its subsidiaries’ mortgage indebtedness on operational flexibility and default risks; the Company’s ability to maintain its current dividend level; uncertainties associated with the Company’s condominium for-sale housing business, including warranty and related obligations; the impact of any additional charges the Company may be required to record in the future related to any impairment in the carrying value of its assets; the impact of competition on the Company’s business, including competition for residents in the Company’s apartment communities and for development locations; the Company’s ability to compete for limited investment opportunities; the effects of any decision by the government to eliminate Fannie Mae or Freddie Mac or reduce government support for apartment mortgage loans;the effects of changing interest rates and effectiveness of interest rate hedging contracts; the success of the Company’s acquired apartment communities; uncertainties associated with the timing and amount of asset sales, the market for asset sales and the resulting gains/losses associated with such asset sales; the Company’s ability to succeed in new markets; the costs associated with compliance with laws requiring access to the Company’s properties by persons with disabilities; the impact of the Company’s ongoing litigation with the U.S. Department of Justice regarding the Americans with Disabilities Act and the Fair Housing Act as well as the impact of other litigation; the effects of losses from natural catastrophes in excess of insurance coverage; uncertainties associated with environmental and other regulatory matters; the costs associated with moisture infiltration and resulting mold remediation; the Company’s ability to control joint ventures,properties in which it has joint ownership and corporations and limited partnerships in which it has partial interests; the Company’s ability to renew leases or relet units as leases expire; the Company’s ability to continue to qualify as a REIT under the Internal Revenue Code; and the effects of changes in accounting policies and other regulatory matters detailed in the Company’s filings with the Securities and Exchange Commission; increased costs arising from health care reform; or any breach of the Company’s privacy or information security systems.Other important risk factors regarding the Company are included under the caption “Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015 and may be discussed in subsequent filings with the SEC.The risk factors discussed in Form 10-K under the caption “Risk Factors” are specifically incorporated by reference into this document. Supplemental Financial Data 2 | Page 1st Quarter 2016 Consolidated Statements Of Operations (In thousands, except per share data) - (Unaudited) Three months ended March 31, Revenues Rental $ $ Other property revenues Other Total revenues Expenses Property operating and maintenance (exclusive of items shown separately below) Depreciation General and administrative Investment and development(1) 25 Other investment costs (1) 77 Other expenses (2) - Total expenses Operating income Interest income 1 81 Interest expense ) ) Equity in income of unconsolidated real estate entities, net Gains on sales of real estate assets, net (3) - Other income (expense), net ) ) Net loss on extinguishment of indebtedness (4) - ) Net income Noncontrolling interests - Operating Partnership ) ) Net income available to the Company Dividends to preferred shareholders ) ) Net income available to common shareholders $ $ Per common share data - Basic (5) Net income available to common shareholders $ $ Weighted average common shares outstanding - basic Per common share data - Diluted (5) Net income available to common shareholders $ $ Weighted average common shares outstanding - diluted See Notes to Consolidated Financial Statements on page 6 Supplemental Financial Data 3 | Page 1st Quarter 2016 Funds From Operations And Adjusted Funds From Operations (In thousands, except per share data) - (Unaudited) A reconciliation of net income available to common shareholders to funds from operations and adjusted funds from operations available to common shareholders and unitholders is provided below. Three months ended March 31, Funds From Operations Net income available to common shareholders $ $ Noncontrolling interests - Operating Partnership Unitholders 42 42 Depreciation on consolidated real estate assets, net Depreciation on real estate assets held in unconsolidated entities Gains on sales of depreciable real estate assets - ) Funds from operations available to common shareholders and unitholders (A) $ $ Adjusted Funds From Operations Funds from operations available to common shareholders and unitholders (A) $ $ Annually recurring capital expenditures ) ) Periodically recurring capital expenditures ) ) Non-cash straight-line adjustment for ground lease expenses Net loss on early extinguishment of indebtedness - Adjusted funds from operations available to common shareholders and unitholders (6) (B) $ $ Per Common Share Data - Diluted Funds from operations per share or unit, as defined (A÷C) $ $ Adjusted funds from operations per share or unit, as defined (7) (B÷C) $ $ Dividends declared $ $ Weighted average shares outstanding (7) Weighted average shares and units outstanding (7) (C) See Notes to Funds from Operations and Adjusted Funds from Operations on page 6 Supplemental Financial Data 4 | Page 1st Quarter 2016 Consolidated Balance Sheets (In thousands, except per share data) - (Unaudited) March 31, December 31, Assets Real estate assets Land $ $ Building and improvements Furniture, fixtures and equipment Construction in progress Land held for future investment Less: accumulated depreciation ) ) Total real estate assets Investments in and advances to unconsolidated real estate entities Cash and cash equivalents Restricted cash Other assets Total assets $ $ Liabilities, redeemable common units and equity Indebtedness $ $ Accounts payable, accrued expenses and other Investments in unconsolidated real estate entities Dividends and distributions payable Accrued interest payable Security deposits and prepaid rents Total liabilities Redeemable common units Commitments and contingencies Equity Company shareholders' equity Preferred stock, $.01 par value, 20,000 authorized: 8 1/2% Series A Cumulative Redeemable Shares, liquidation preference $50 per share, 868 shares issued and outstanding 9 9 Common stock, $.01 par value, 100,000 authorized: 54,632 and 54,632 shares issued and 53,487 and 54,012 shares outstanding at March 31, 2016 and December 31, 2015, respectively Additional paid-in-capital Accumulated earnings Accumulated other comprehensive income (loss) ) ) Less common stock in treasury, at cost, 1,233 and 706 shares at March 31, 2016 and December 31, 2015, respectively ) ) Total Company shareholders' equity Noncontrolling interests - consolidated real estate entities Total equity Total liabilities, redeemable common units and equity $ $ Supplemental Financial Data 5 | Page 1st Quarter 2016 Notes to Consolidated Financial Statements And Reconciliation of Funds From Operations and Adjusted Funds From Operations (In thousands) 1) Investment and development expenses include investment group expenses, development personnel and associated costs not allocable to development projects.Other investment costs primarily include land carry costs, principally property taxes and assessments. 2) Other expenses in 2016 included casualty losses of $250 related to extreme weather conditions in one of the Company’s Texas markets and $83 related to the upgrade of the Company’s human resources information system. 3) In 2015, the Company sold its remaining condominium retail asset and recognized a gain of $1,773. 4) In January 2015, the Company refinanced its unsecured lines of credit and term loan facilities. In connection with the refinancing, the Company recognized an extinguishment loss of $197 related to the write-off of a portion of unamortized deferred loan costs.   5) Post Properties, Inc., through its wholly-owned subsidiaries, is the sole general partner, a limited partner and owns a majority interest in Post Apartment Homes, L.P., the Operating Partnership, through which the Company conducts its operations. As of March 31, 2016, there were 53,608 Operating Partnership units outstanding, of which 53,487, or 99.8%, were owned by the Company. 6) Since the Company does not add back the depreciation of non-real estate assets in its calculation of FFO, non-real estate related capital expenditures of $255 and $206 for the three months ended March 31, 2016 and 2015, respectively, are excluded from the calculation of adjusted funds from operations available to common shareholders and unitholders. 7) Diluted weighted average shares and units include the impact of dilutive securities totaling 17 and 17 for the three months ended March 31, 2016 and 2015, respectively.Additionally, basic and diluted weighted average shares and units include the impact of non-vested shares and units totaling 117 and 119 for the three months ended March 31, 2016 and 2015, respectively, for the computation of FFO per share.Such non-vested shares and units are considered in the income per share computations under GAAP using the “two-class method.” Supplemental Financial Data 6 | Page 1st Quarter 2016 Same Store Results (In thousands, except per unit data) - (Unaudited) Same Store Operating Results The Company defines same store communities as those which have reached stabilization prior to the beginning of the previous calendar year.Same store net operating income is a supplemental non-GAAP financial measure.See Table 1 on page 20 for a reconciliation of same store net operating income to GAAP net income and Table 4 on page 24 for a year-to-date margin analysis.The operating performance and capital expenditures of the 52 communities containing 19,819 apartment units which were fully stabilized as of January 1, 2015, are summarized in the table below. Three months ended March 31, % Change Revenues: Rental and other revenue $ 87,434 $ 84,193 3.8% Utility reimbursements 9.0% Total rental and other revenues 4.0% Property operating and maintenance expenses: Personnel expenses 2.3% Utility expense (3.8)% Real estate taxes and fees 4.5% Insurance expenses 8.5% Building and grounds repairs and maintenance (1) 15.9% Ground lease expense - Other expenses 10.7% Total property operating and maintenance expenses (excluding depreciation and amortization) 4.9% Same store net operating income $ 54,751 $ 52,938 3.4% Same store net operating income margin 60.7% 61.0% (0.3)% Capital expenditures (2) Annually recurring $ 3,465 $ 2,220 56.1% Periodically recurring 51.7% Total capital expenditures (A) $ 4,307 $ 2,775 55.2% Total capital expenditures per unit (A ÷ 19,819 units) 55.0% Average monthly rental rate per unit (3) $ 1,471 $ 1,436 2.4% Gross turnover (4) 43.2% 44.8% (1.6)% Net turnover (5) 39.4% 40.1% (0.7)% Percentage rent increase - new leases (6) 0.9% 1.2% (0.3)% Percentage rent increase - renewed leases (6) 5.0% 4.0% 1.0% 1) Building and ground repairs and maintenance includes $326 and $134 for the three months ended March 31, 2016 and 2015, respectively, related to painting of communities. 2) See Table 5 on page 25 for a reconciliation of these segment components of property capital expenditures to total annually recurring capital expenditures and total periodically recurring capital expenditures as presented in the consolidated cash flow statements prepared under GAAP. 3) Average monthly rental rate is defined as the average of the gross actual rates for occupied units and the anticipated rental rates for unoccupied units divided by total units.See Table 2 on page 21 and Table 3 on page 22 for further information. 4) Gross turnover represents the percentage of leases expiring during the period that are not renewed by the existing resident(s). 5) Net turnover is gross turnover decreased by the percentage of expiring leases where the resident(s) transfer to a new apartment unit in the same community or in another Post® community. 6) Percentage change is calculated using the respective new or renewed rental rate as of the date of a new lease, as compared with the previous rental rate on that same unit.Accordingly, these percentage changes may differ from the change in the average monthly rental rate per unit due to the timing of move-ins and/or the term of the respective leases. Supplemental Financial Data 7 | Page 1st Quarter 2016 Same Store Results (Con’t) (In thousands, except per unit data) - (Unaudited) Same Store Operating Results by Market - Comparison of First Quarter 2016 to First Quarter 2015 (1) (Increase (decrease) between periods) Three months ended March 31,2016 Market Revenues Expenses NOI Average Economic Occupancy Atlanta 4.1% 6.0% 3.0% (0.3)% Dallas 4.0% 5.9% 2.5% 1.4% Houston (2.7)% (1.3)% (3.9)% (0.9)% Austin 5.2% 5.2% 5.2% 3.5% Washington, D.C. 3.2% 2.4% 3.7% 3.7% Tampa 5.1% 3.7% 5.8% 0.0% Orlando 5.9% 12.5% 2.3% 0.7% Charlotte 3.3% (0.8)% 5.4% 1.0% Raleigh 7.7% 15.8% 2.3% 2.1% Total 4.0% 4.9% 3.4% 1.3% 1) See Table 2 on page 21 for a reconciliation of these components of same store net operating income and Table 1 on page 20 for a reconciliation of same store net operating income to GAAP net income. Same Store Occupancy by Market Avg. Rental % of NOI Average Economic Rate Per Unit Three months Occupancy (1) Physical Three months ended Three months ended Occupancy at ended Apartment March 31, March 31, March 31, March 31, Market Units 2016 (2) 2016 (3) Atlanta 25.3% 96.2% 96.5% 95.2% Dallas 19.2% 96.8% 95.4% 94.9% Houston 2.8% 91.4% 92.3% 91.4% Austin 4.3% 96.0% 92.5% 94.5% Washington, D.C. 18.1% 95.5% 91.8% 95.1% Tampa 13.4% 97.3% 97.3% 95.5% Orlando 7.0% 97.3% 96.6% 95.7% Charlotte 8.6% 95.3% 94.3% 93.9% Raleigh 1.3% 94.7% 92.6% 94.5% Total 100.0% 96.2% 94.9% 94.9% 1) Average economic occupancy is defined as gross potential rent plus other rental fees less vacancy losses, model expenses and bad debt expenses divided by gross potential rent for the period, expressed as a percentage.Gross potential rent is defined as the sum of the gross actual rates for leased units and the anticipated rental rates for unoccupied units. The calculation of average economic occupancy does not include a deduction for net concessions and employee discounts.Average economic occupancy, including these amounts, would have been 95.7% and 94.3% for the three months ended March 31, 2016 and 2015, respectively.For the three months ended March 31, 2016 and 2015, net concessions were $210 and $405, respectively, and employee discounts were $188 and $163, respectively. 2) Physical occupancy is defined as the number of units occupied divided by total apartment units, expressed as a percentage. 3) Average monthly rental rate is defined as the average of the gross actual rates for occupied units and the anticipated rental rates for unoccupied units divided by total units.See Table 2 on page 21 and Table 3 on page 22 for further information. Supplemental Financial Data 8 | Page 1st Quarter 2016 Same Store Results (Con’t) (In thousands, except per unit data) - (Unaudited) Sequential Same Store Operating Results – Comparison of First Quarter 2016 to Fourth Quarter 2015 Three months ended March 31, December 31, % Change Revenues: Rental and other revenue 0.5% Utility reimbursements 4.7% Total rental and other revenues 0.7% Property operating and maintenance expenses: Personnel expenses 12.2% Utility expense (3.6)% Real estate taxes and fees 7.9% Insurance expenses (25.6)% Building and grounds repairs and maintenance (1) 5.8% Ground lease expense 0.0% Other expenses 6.9% Total property operating and maintenance expenses (excluding depreciation and amortization) 5.0% Same store net operating income (2) (1.9)% Average economic occupancy 96.2% 96.5% (0.3)% Average monthly rental rate per unit 0.6% 1) Building and grounds repairs and maintenance includes $326 and $126 for the three months ended March 31, 2016 and December 31, 2015, respectively, related to painting of communities. 2) See Table 2 on page 21 for a reconciliation of these components of same store net operating income and Table 1 on page 20 for a reconciliation of same store net operating income to GAAP net income. Sequential Same Store Operating Results by Market - Comparison of First Quarter of 2016 to Fourth Quarter of 2015 (1) (Increase (decrease) between periods) Market Revenues Expenses NOI Average Economic Occupancy Atlanta 1.0% 0.6% 1.3% (0.6)% Dallas 1.0% (0.1)% 2.0% (0.2)% Houston (4.2)% 37.8% (23.3)% (3.3)% Austin 0.3% 12.9% (9.1)% 0.0% Washington, D.C. (0.4)% 11.9% (6.1)% (0.8)% Tampa 2.1% 7.1% (0.4)% 0.5% Orlando 1.7% 5.4% (0.4)% 0.5% Charlotte 0.0% (0.0)% 0.1% (0.8)% Raleigh 1.8% 17.7% (7.7)% 0.6% Total 0.7% 5.0% (1.9)% (0.3)% 1) See Table 2 on page 21 for a reconciliation of these components of same store net operating income and Table 1 on page 20 for a reconciliation of same store net operating income to GAAP net income. Supplemental Financial Data 9 | Page 1st Quarter 2016 Debt Summary (In thousands) - (Unaudited) Summary of Outstanding Debt at March 31, 2016 - Consolidated Percentage Weighted Average Type of Indebtedness Balance of Total Debt Stated Rate (1) Unsecured fixed rate senior notes $ 43.4% 3.9% Unsecured bank term loan 32.6% 2.7% Secured fixed rate notes 20.5% 6.0% Unsecured revolving lines of credit 3.5% 1.5% $ 100.0% 3.8% Less:debt issuance costs ) $ Percentage Weighted Average Balance of Total Debt Maturity (2) Total fixed rate debt $ 96.5% Total variable rate debt - unhedged 3.5% $ 100.0% Less:debt issuance costs ) $ Debt Maturities – Consolidated and Unconsolidated Consolidated Unconsolidated Entities Face Weighted Avg. Face Company Weighted Avg. Aggregate debt maturities by year Amount Stated Rate (1) Amount Share Stated Rate (1) Remainder of 2016 $ 6.0% $ - $ - - 4.8% 5.6% 6.0% 5.7% 5.3% 3.5% 2.7% - - - Thereafter 3.4% - - - $ 3.8% $ $ 5.0% Debt Statistics Three months ended March 31, Interest coverage ratio (5)(6) 6.6x 5.9x Interest coverage ratio (including capitalized interest) (5)(6) 5.6x 5.3x Fixed charge coverage ratio (5)(7) 5.9x 5.3x Fixed charge coverage ratio (including capitalized interest) (5)(7) 5.1x 4.8x Total debt to annualized income available for debt service ratio (8) 4.5x 4.6x Total debt as a % of undepreciated real estate assets (adjusted for joint venture partner's share of debt) (9) 29.1% 29.7% Total debt and preferred equity as a % of undepreciated real estate assets (adjusted for joint venture partner's share of debt) (9) 30.4% 31.0% 1) Weighted average rate includes credit enhancements and other fees, where applicable.The weighted average rates at March 31, 2016 are based on the debt outstanding at that date.Weighted average interest rate of the unsecured bank term loan represents the effective stated fixed interest rate based on outstanding borrowings as of March 31, 2016, after considering the impact of interest rate swap arrangements that hedge this debt. 2) Weighted average maturity of total debt represents number of years to maturity based on the debt maturities schedule above. 3) Includes $32,405 outstanding on unsecured revolving lines of credit.At March 31, 2016, the Company’s lines of credit bear interest at LIBOR plus 1.05% and mature in 2019 with a one year extension option. 4) Includes an unsecured bank term loan that matures in January 2020.The blended effective stated interest rate, after considering the impact of interest rate swap arrangements that hedge this debt, is 2.69% through January 2018, the termination date of the current interest rate swaps. From January 2018 to January 2020, $200,000 of the term loan is swapped to an effective stated interest rate of 2.53%. The underlying term loan bears interest at the stated rate of LIBOR plus 1.15%. 5) Calculated for the three months ended March 31, 2016 and 2015. 6) Interest coverage ratio is defined as net income available for debt service divided by interest expense.The calculation of the interest coverage ratio is a non-GAAP financial measure.A reconciliation of net income available for debt service to net income and interest expense to consolidated interest expense is included in Table 7 on page 26. 7) Fixed charge coverage ratio is defined as net income available for debt service divided by interest expense plus dividends to preferred shareholders.The calculation of the fixed charge coverage ratio is a non-GAAP financial measure.A reconciliation of net income available for debt service to net income and fixed charges to consolidated interest expense plus dividends to preferred shareholders is included in Table 7 on page 26. 8) A computation of this ratio is included in Table 7 on page 26. 9) A computation of these debt ratios is included in Table 6 on page 25. Supplemental Financial Data 10 | Page 1st Quarter 2016 Debt Summary (CON’T) (In thousands) - (Unaudited) Senior Unsecured Public Notes Debt Ratings Moody’s – Baa2 (stable) Standard & Poor’s – BBB (stable) Financial Debt Covenants - Senior Unsecured Public Notes As of Covenant requirement (1) March 31,2016 Consolidated Debt to Total Assets cannot exceed 60% 28% Secured Debt to Total Assets cannot exceed 40% 6% Total Unencumbered Assets to Unsecured Debt must be at least 1.5/1 4.2x Consolidated Income Available for Debt Service Charge must be at least 1.5/1 6.6x 1) A summary of the public debt covenant calculations and reconciliations of the financial components used in the public debt covenant calculations to the most comparable GAAP financial measures is detailed below. Ratio of Consolidated Debt to Total Assets As of March 31,2016 Face value of consolidated debt (A) $ Total assets, as defined (B) (Table A) $ Computed ratio (A÷B) 28 % Required ratio (cannot exceed) 60 % Ratio of Secured Debt to Total Assets Face value of secured debt (C) $ Computed ratio (C÷B) 6 % Required ratio (cannot exceed) 40 % Ratio of Total Unencumbered Assets to Unsecured Debt Face value of consolidated debt (A) $ Face value of secured debt (C) ) Face value of unsecured debt (D) $ Total unencumbered assets, as defined (E) (Table A) $ Computed ratio (E÷D) 4.2x Required minimum ratio 1.5x Ratio of Consolidated Income Available for Debt Service to Annual Debt Service Charge (Annualized) Consolidated Income Available for Debt Service, as defined (F) (Table B) $ Annual Debt Service Charge, as defined (G) (Table B) $ Computed ratio (F÷G) 6.6x Required minimum ratio 1.5x Supplemental Financial Data 11 | Page 1st Quarter 2016 Debt Summary (con’t) (In thousands) - (Unaudited) Table A Calculation of Total Assets and Total Unencumbered Assets for Public Debt Covenant Computations As of March 31,2016 Total real estate assets $ Add: Investments in and advances to unconsolidated real estate entities Accumulated depreciation Other tangible assets Total assets for public debt covenant computations Less: Encumbered real estate assets ) Investments in and advances to unconsolidated real estate entities ) Total unencumbered assets for public debt covenant computations $ Table B Calculation of Consolidated Income Available for Debt Service and Annual Debt Service Charge - Annualized (1) Three months ended Consolidated income available for debt service March 31,2016 Net income $ Add: Depreciation Depreciation (company share) - unconsolidated entities Interest expense: Interest expense, excluding debt cost amortization Debt cost amortization Interest expense (company share) - unconsolidated entities: Interest expense, excluding debt cost amortization Debt cost amortization 8 Other non-cash (income) expense, net(2) Income tax expense (benefit), net Consolidated income available for debt service $ Consolidated income available for debt service (annualized) $ Annual debt service charge Interest expense, excluding debt cost amortization $ Interest expense, excluding debt cost amortization - unconsolidated entities Debt service charge $ Debt service charge (annualized) $ 1) The actual calculation of these ratios requires the use of annual trailing financial data. These computations reflect annualized 2016 results for comparison and presentation purposes. The computations using annualized trailing financial data also reflect compliance with the debt covenants. 2) Includes debt cost amortization of $196 relating to the Company’s unsecured revolving lines of credit. Supplemental Financial Data 12 | Page 1st Quarter 2016 Summary Of Apartment Communities Under Development, Land Held For Future Investment and acquisitions/disposition activity (In millions, except units, square footage and acreage) – (Unaudited) Communities Under Development Estimated Estimated Costs Quarter Estimated Number Average Estimated Estimated Total Incurred ofFirst Quarterof of Unit Size Retail Total CostPer asof Units Stabilized Percent Community Location Units Sq. Ft.(1) Sq. Ft.(1) Cost(2) Sq.Ft.(3) 3/31/2016 Available Occup.(4) Leased(5) Under construction Post Parkside™ at Wade,II Raleigh, NC - $ $ $ 2Q2016 3Q2017 N/A Post Afton Oaks™ Houston,TX - 3Q2016 4Q2017 N/A Post South Lamar™, II Austin, TX 1Q2017 2Q2018 N/A Post Millennium Midtown™ Atlanta, GA - 2Q2017 3Q2018 N/A Post River North™ (6) Denver, CO - 3Q2017 4Q2018 N/A Post Centennial Park™ Atlanta, GA - 1Q2018 2Q2019 N/A Total $ $ Substantially complete, in lease-up The High Rise at Post Alexander™ Atlanta, GA - $ $ $ 2Q2015 4Q2016 72.6% 1) Square footage amounts are approximate.Actual square footage may vary. 2) To the extent that developments contain a retail component, total estimated cost includes estimated first generation tenant improvements and leasing commissions. For stabilized apartment communities, remaining unfunded construction costs include first generation retail tenant improvements and leasing commissions. 3) The estimated total cost per square foot is calculated using net rentable residential and retail square feet, where applicable. Square footage amounts used are approximate. Actual amounts may vary. 4) The Company defines stabilized occupancy as the earlier to occur of (i) the attainment of 95% physical occupancy or (ii) one year after completion of construction. 5) Represents unit status as of April 30, 2016. 6) The Company owns a 92.5% interest in an entity which is developing Post River North™. Total estimated cost represents aggregate costs of the joint venture and excludes any future promoted interest to the developer. Land Held for Future Investment The following are land positions (including pre-development costs incurred to date) that the Company currently holds.There can be no assurance that projects held for future investment will be developed in the future or at all. Carrying Value Estimated at March 31, 2016 Usable Project Metro Area (in thousands) Acreage Centennial Park II Atlanta, GA $ Frisco Bridges II Dallas, TX Wade III Raleigh, NC Other land parcels Atlanta, GA Total Land Held for Future Investment $ Acquisition/Disposition Activity - Current and Prior Year None Supplemental Financial Data 13 | Page 1st Quarter 2016 Capitalized Costs Summary (In thousands) - (Unaudited) The Company has a policy of capitalizing those expenditures relating to the acquisition of new assets and the development, construction and rehabilitation of apartment communities.In addition, the Company capitalizes expenditures that enhance the value of existing assets and expenditures that substantially extend the life of existing assets.All other expenditures necessary to maintain a community in ordinary operating condition are expensed as incurred. The Company capitalizes interest, real estate taxes, and certain internal personnel and associated costs related to apartment communities under development, construction, and major rehabilitation.The internal personnel and associated costs are capitalized to the projects under development based upon the effort identifiable with such projects.The Company treats each unit in an apartment community separately for cost accumulation, capitalization and expense recognition purposes.Prior to the commencement of leasing and sales activities, interest and other construction costs are capitalized and are reflected on the balance sheet as construction in progress.The Company ceases the capitalization of such costs as the residential units in a community become substantially complete and available for occupancy.This results in a proration of these costs between amounts that are capitalized and expensed as the residential units in a development community become available for occupancy.In addition, prior to the completion of units, the Company expenses as incurred substantially all operating expenses (including pre-opening marketing and property management and leasing personnel expenses) of such communities. A summary of community acquisition and development improvements and other capitalized expenditures for the three months ended March 31, 2016 and 2015 is provided below. Three months ended March 31, New community development and acquisition activity (1) $ $ Periodically recurring capital expenditures Community rehabilitation and other revenue generating improvements (2) Other community additions and improvements (3) Annually recurring capital expenditures Carpet replacements and other community additions and improvements (4) Corporate additions and improvements $ $ Other Data Capitalized interest $ $ Capitalized development and associated costs (5) $ $ 1) Reflects aggregate community acquisition and development costs, exclusive of the change in construction payables and assumed debt, if any, between years. 2) Represents expenditures for community rehabilitations and other unit upgrade costs that enhance the rental value of such units. 3) Represents community improvement expenditures that generally occur less frequently than on an annual basis. Amounts include second generation lease costs on commercial properties of $135 and $25 for the three months ended March 31, 2016 and 2015, respectively. 4) Represents community improvement expenditures (e.g. carpets, appliances) of a type that are expected to be incurred on an annual basis. 5) Reflects internal personnel and associated costs capitalized to construction and development activities. Supplemental Financial Data 14 | Page 1st Quarter 2016 Investments In Unconsolidated Real Estate Entities (In thousands) - (Unaudited) The Company holds investments in limited liability companies (the “Property LLCs”) with institutional investors and accounts for its investments in these Property LLCs using the equity method of accounting.A summary of non-financial and financial information for the Property LLCs is provided below. Non-Financial Data Property Ownership Joint Venture Property Location Type # of Units Interest Post Collier Hills® (1) Atlanta, GA Apartments 25% Post Crest® (1) Atlanta, GA Apartments 25% Post Lindbergh® (1) Atlanta, GA Apartments 25% Post Massachusetts Avenue™ Washington, D.C. Apartments 35% Financial Data As of March 31, 2016 Gross Company's Investment in Mortgage Entity Equity Joint Venture Property Real Estate (6) Notes Payable Equity Investment Post Collier Hills® (1) $ ) Post Crest® (1) ) Post Lindbergh® (1) ) Post Massachusetts Avenue™ Total $ ) Three months ended March 31, 2016 Company's Mgmt. Entity Equity in Fees & Joint Venture Property NOI Income (Loss) Other Post Collier Hills® (1) $ $ 41 Post Crest® (1) 45 Post Lindbergh® (1) 38 Post Massachusetts Avenue™ Total $ $ $ 1) The Company’s investment in the 25% owned Property LLC resulted from the transfer of three previously owned apartment communities to the Property LLC co-owned with an institutional investor.The assets, liabilities and members’ equity of the Property LLC were recorded at fair value based on agreed-upon amounts contributed to the venture.The credit investments in the Company’s 25% owned Property LLC resulted from financing proceeds distributed in excess of the Company’s historical cost-basis investment.These credit investments are reflected in consolidated liabilities on the Company’s consolidated balance sheet. 2) These mortgage notes have a combined face value of $85,723, bear interest at a stated fixed rate of 5.63% and mature in June 2017. 3) This mortgage note has a face value of $41,000, bears interest at a stated fixed rate of 5.71% and matures in January 2018, at which time it will be automatically extended for a one-year term at a variable interest rate. 4) This note has a face value of $51,000, bears interest at a stated fixed rate of 3.5% and matures in February 2019.The note is prepayable without penalty beginning in February 2017. 5) Amounts include net property and asset management fees to the Company included in “Other Revenues” in the Company’s consolidated statements of operations. 6) Represents GAAP basis net book value plus accumulated depreciation. Supplemental Financial Data 15 | Page 1st Quarter 2016 Net Asset Value Supplemental Information (1) (In thousands, except unit data, commercial square feet and stock price) - (Unaudited) Financial Data Three months ended As Income Statement Data March 31,2016 Adjustments Adjusted (3) Rental revenues $ $ ) $ Other property revenues ) Total rental and other revenues (A) ) Property operating & maintenance expenses (excluding depreciation and amortization) (B) ) Property net operating income (Table 1) (A-B) $ $ $ Assumed property management fee (calculated at 3% of revenues) (A x 3%) ) Assumed property capital expenditure reserve ($300 per unit per year based on 20,455 units) ) Adjusted property net operating income $ Annualized property net operating income (C) $ Apartment units represented (D) ) As of As Other Asset Data March 31,2016 Adjustments Adjusted Cash & equivalents $ $ - $ Real estate assets under construction, at cost (4) Land held for future investment - Investments in and advances to unconsolidated real estate entities (5) ) - Restricted cash and other assets (6) ) Cash & other assets of unconsolidated apartment entities (7) ) Total (E) $ $ $ Other Liability Data Indebtedness (8) $ $ $ Investments in unconsolidated real estate entities (5) ) - Other liabilities (9) ) Total liabilities of unconsolidated apartment entities (10) ) Total (F) $ $ ) $ Other Data As of March 31,2016 # Shares/Units Stock Price Implied Value Liquidation value of preferred shares (G) $ Common shares outstanding Common units outstanding Total (H) $ $ Implied market value of Company gross real estate assets (I) (F+G+H-E) $ Implied Portfolio Capitalization Rate (C÷I) % 1) This supplemental financial and other data provides adjustments to certain GAAP financial measures and Net Operating Income (“NOI”), which is a supplemental non-GAAP financial measure that the Company uses internally to calculate Net Asset Value (“NAV”).These measures, as adjusted, are also non-GAAP financial measures.With the exception of NOI, the most comparable GAAP measure for each of the non-GAAP measures presented below in the “As Adjusted” column is the corresponding number presented in the first column listed below. The Company presents NOI for the first quarter ended March 31, 2016, for properties stabilized as of January 1, 2016, so that a capitalization rate may be applied and an approximate value for the assets determined.Properties not stabilized as of January 1, 2016, are presented at full undepreciated cost.Other tangible assets and total liabilities are presented at book value. The liquidation value of preferred shares is also presented. Supplemental Financial Data 16 | Page 1st Quarter 2016 2) The following table summarizes the adjustments made to the components of property net operating income for the three months ended March 31, 2016, to adjust property net operating income to the Company’s share for fully stabilized communities: Rental Revenue Other Revenue Expenses Units Communities in lease-up / development $ ) $ ) $ ) ) Company share of unconsolidated entities ) Corporate property management expenses - - ) - Corporate apartments and other ) ) ) - $ ) $ ) $ ) ) 3) The following table summarizes the Company’s share of the“As Adjusted” components of property net operating income, apartment units and commercial square feet by market for the three months ended March 31, 2016: Property Operating Maintenance Property Net Percentage Rental and Expenses (ex. Depr. Operating of Apartment Units / Other Revenues and Amort.) Income (NOI) Total NOI Commercial Sq. Ft. Atlanta $ $ $ % Dallas % Houston % Austin % Washington, D.C. % Tampa % Orlando % Charlotte % Raleigh % Commercial % - Total $ $ $ % Approximate commercial Sq. Ft. 4) The “As Adjusted” amount represents the CIP balance, adjusted for costs of completed apartment units, as follows: The High Rise at Post Alexander™ $ Post Parkside™ at Wade - Phase II Post Afton Oaks™ Post South Lamar™ - Phase II Post Millennium Midtown™ Post Centennial Park™ Post River North™ (a) $ (a) The Company owns 92.5% of the consolidated real estate entity that owns this community. The amount above represents 92.5% of the consolidated CIP balance for this community. 5) The adjustments reflect reductions for investments in unconsolidated entities, as the net operating income of the Company’s respective share of net operating income of such investments in unconsolidated entities is included in the adjusted net operating income reflected above. 6) This adjustment reflects a reduction to other assets for the net debt issuance costs related to the Company’s lines of credit. 7) The “As of March 31, 2016” amount represents cash and other assets of unconsolidated apartment entities.The adjustment includes a reduction for the venture partners’ respective share of cash and other assets. The “As Adjusted” amount represents the Company’s respective share of the cash and other assets of unconsolidated apartment entities. 8) The adjustment reflects an addition of the debt issuance costs related to consolidated indebtedness. The “As Adjusted” column represents consolidated indebtedness at face value. 9) The “As of March 31, 2016” amount represents of the sum of accrued interest payable, dividends and distributions payable, accounts payable and accrued expenses and security deposits and prepaid rents as reflected on the Company’s balance sheet.The adjustment represents a reduction for the non-cash liability associated with straight-line, long-term ground lease expense. The “As of March 31, 2016” amount represents total liabilities of unconsolidated apartment entities.The adjustment represents a reduction for the venture partners’ respective share of liabilities and an adjustment to reflect the Company’s share of mortgage indebtedness at face value.The “As Adjusted” amount represents the Company’s respective share of liabilities of unconsolidated apartment entities. Supplemental Financial Data 17 | Page 1st Quarter 2016 Non-Gaap Financial Measures And Other Defined Terms Definitions of Supplemental Non-GAAP Financial Measures and Other Defined Terms The Company uses certain non-GAAP financial measures and other defined terms in this Supplemental Financial Data.These non-GAAP financial measures include FFO, AFFO, net operating income, same store capital expenditures and certain debt statistics and ratios.The definitions of these non-GAAP financial measures are summarized below.The Company believes that these measures are helpful to investors in measuring financial performance and/or liquidity and comparing such performance and/or liquidity to other REITs. Funds from Operations - The Company uses FFO as an operating measure. The Company uses the NAREIT definition of FFO. FFO is defined by NAREIT to mean net income (loss) available to common shareholders determined in accordance with GAAP, excluding gains (losses) from extraordinary items and sales of depreciable operating property, plus depreciation and amortization of real estate assets, non-cash impairment charges on depreciable real estate, and after adjustment for unconsolidated partnerships and joint ventures all determined on a consistent basis in accordance with GAAP. FFO presented in the Company’s press release and Supplemental Financial Data is not necessarily comparable to FFO presented by other real estate companies because not all real estate companies use the same definition. The Company’s FFO is comparable to the FFO of real estate companies that use the current NAREIT definition. Accounting for real estate assets using historical cost accounting under GAAP assumes that the value of real estate assets diminishes predictably over time. NAREIT stated in its April 2002 White Paper on Funds from Operations that “since real estate asset values have historically risen or fallen with market conditions, many industry investors have considered presentations of operating results for real estate companies that use historical cost accounting to be insufficient by themselves.” As a result, the concept of FFO was created by NAREIT for the REIT industry to provide an alternate measure. Since the Company agrees with the concept of FFO and appreciates the reasons surrounding its creation, the Company believes that FFO is an important supplemental measure of operating performance. In addition, since most equity REITs provide FFO information to the investment community, the Company believes that FFO is a useful supplemental measure for comparing the Company’s results to those of other equity REITs. The Company believes that the line on its consolidated statement of operations entitled “net income available to common shareholders” is the most directly comparable GAAP measure to FFO. Adjusted Funds From Operations - The Company also uses adjusted funds from operations (“AFFO”) as an operating measure. AFFO is defined as FFO less operating capital expenditures after adjusting for the impact of non-cash straight-line long-term ground lease expense, non-cash impairment charges, debt extinguishment gains (losses) and preferred stock redemption costs.The Company believes that AFFO is an important supplemental measure of operating performance for an equity REIT because it provides investors with an indication of the REIT’s ability to fund operating capital expenditures through earnings. In addition, since most equity REITs provide AFFO information to the investment community, the Company believes that AFFO is a useful supplemental measure for comparing the Company to other equity REITs. The Company believes that the line on its consolidated statement of operations entitled “net income available to common shareholders” is the most directly comparable GAAP measure to AFFO. Property Net Operating Income - The Company uses property NOI, including same store NOI and same store NOI by market, as an operating measure. NOI is defined as rental and other revenues from real estate operations less total property and maintenance expenses from real estate operations (exclusive of depreciation and amortization). The Company believes that NOI is an important supplemental measure of operating performance for a REIT’s operating real estate because it provides a measure of the core operations, rather than factoring in depreciation and amortization, financing costs and general and administrative expenses generally incurred at the corporate level. This measure is particularly useful, in the opinion of the Company, in evaluating the performance of geographic operations, same store groupings and individual properties. Additionally, the Company believes that NOI, as defined, is a widely accepted measure of comparative operating performance in the real estate investment community. The Company believes that the line on its consolidated statement of operations entitled “net income” is the most directly comparable GAAP measure to NOI. Supplemental Financial Data 18 | Page 1st Quarter 2016 Same Store Capital Expenditures - The Company uses same store annually recurring and periodically recurring capital expenditures as cash flow measures. Same store annually recurring and periodically recurring capital expenditures are supplemental non-GAAP financial measures. The Company believes that same store annually recurring and periodically recurring capital expenditures are important indicators of the costs incurred by the Company in maintaining its same store communities on an ongoing basis. The corresponding GAAP measures include information with respect to the Company’s other operating segments consisting of newly stabilized communities, lease-up communities, held for sale communities, sold communities and commercial properties in addition to same store information. Therefore, the Company believes that the Company’s presentation of same store annually recurring and periodically recurring capital expenditures is necessary to demonstrate same store replacement costs over time. The Company believes that the most directly comparable GAAP measure to same store annually recurring and periodically recurring capital expenditures is the line on the Company’s consolidated statements of cash flows entitled “property capital expenditures,” which also includes revenue generating capital expenditures. Debt Statistics and Debt Ratios - The Company uses a number of debt statistics and ratios as supplemental measures of liquidity. The numerator and/or the denominator of certain of these statistics and/or ratios include non-GAAP financial measures that have been reconciled to the most directly comparable GAAP financial measure. These debt statistics and ratios include: (1) interest coverage ratios; (2) fixed charge coverage ratios; (3) total debt as a percentage of undepreciated real estate (adjusted for joint venture partner’s share of debt); (4) total debt plus preferred equity as a percentage of undepreciated real estate (adjusted for joint venture partner’s share of debt); (5) a ratio of consolidated debt to total assets; (6) a ratio of secured debt to total assets; (7) a ratio of total unencumbered assets to unsecured debt; (8) a ratio of consolidated income available for debt service to annual debt service charge; and (9) a debt to annualized income available for debt service ratio. A number of these debt statistics and ratios are derived from covenants found in the Company’s debt agreements, including, among others, the Company’s senior unsecured notes. In addition, the Company presents these measures because the degree of leverage could affect the Company’s ability to obtain additional financing for working capital, capital expenditures, acquisitions, development or other general corporate purposes. The Company uses these measures internally as an indicator of liquidity, and the Company believes that these measures are also utilized by the investment and analyst communities to better understand the Company’s liquidity. The Company uses income available for debt service to calculate certain debt ratios and statistics.Income available for debt service is defined as net income (loss) before interest, taxes, depreciation, amortization, gains on sales of real estate assets, non-cash impairment charges and other non-cash income and expenses.Income available for debt service is a supplemental measure of operating performance that does not represent and should not be considered as an alternative to net income or cash flow from operating activities as determined under GAAP, and the Company’s calculation thereof may not be comparable to similar measures reported by other companies, including EBITDA or Adjusted EBITDA. Property Operating Statistics – The Company uses average economic occupancy, gross turnover, net turnover and percentage increases in rent for new and renewed leases as statistical measures of property operating performance.The Company defines average economic occupancy as gross potential rent plus other rental fees less vacancy losses, model expenses and bad debt expenses divided by gross potential rent for the period, expressed as a percentage. Gross turnover is defined as the percentage of leases expiring during the period that are not renewed by the existing residents. Net turnover is defined as gross turnover decreased by the percentage of expiring leases where the residents transfer to a new apartment unit in the same community or in another Post® community. The percentage increases in rent for new and renewed leases are calculated using the respective new or renewed rental rate as of the date of a new lease, as compared with the previous rental rate on that same unit. Supplemental Financial Data 19 | Page 1st Quarter 2016 Reconciliations Of Supplemental Non-Gaap Financial Measures Table 1 - Reconciliation of Same Store Net Operating Income (NOI) to GAAP Net Income (In thousands) - (Unaudited) Three months ended March 31, March 31, December 31, Total same store NOI $ $ $ Property NOI from other operating segments 57 Consolidated property NOI Add (subtract): Interest income 1 81 10 Other revenues Depreciation ) ) ) Interest expense ) ) ) General and administrative ) ) ) Investment and development ) ) ) Other investment costs ) ) ) Other expenses ) - - Equity in income of unconsolidated real estate entities, net Gains on sales of real estate assets, net - - Other income (expense), net ) ) ) Net loss on extinguishment of indebtedness - ) - Net income $ $ $ Supplemental Financial Data 20 | Page 1st Quarter 2016 Table 2 - Same Store Net Operating Income (NOI) and Average Rental Rate per Unit by Market (In thousands, except average rental rates) Three months ended Q1 '16 Q1 '16 Q1 '16 March 31, March 31, December 31, vs. Q1 '15 vs. Q4 '15 % Same % Change % Change Store NOI Rental and other revenues Atlanta 4.1% 1.0% Dallas 4.0% 1.0% Houston (2.7)% (4.2)% Austin 5.2% 0.3% Washington, D.C. 3.2% (0.4)% Tampa 5.1% 2.1% Orlando 5.9% 1.7% Charlotte 3.3% 0.0% Raleigh 7.7% 1.8% Total rental and other revenues 4.0% 0.7% Property operating and maintenance expenses (exclusive of depreciation and amortization) Atlanta 6.0% 0.6% Dallas 5.9% (0.1)% Houston (1.3)% 37.8% Austin 5.2% 12.9% Washington, D.C. 2.4% 11.9% Tampa 3.7% 7.1% Orlando 12.5% 5.4% Charlotte (0.8)% (0.0)% Raleigh 15.8% 17.7% Total 4.9% 5.0% Net operating income Atlanta 3.0% 1.3% 25.3% Dallas 2.5% 2.0% 19.2% Houston (3.9)% (23.3)% 2.8% Austin 5.2% (9.1)% 4.3% Washington, D.C. 3.7% (6.1)% 18.1% Tampa 5.8% (0.4)% 13.4% Orlando 2.3% (0.4)% 7.0% Charlotte 5.4% 0.1% 8.6% Raleigh 2.3% (7.7)% 1.3% Total same store NOI 3.4% (1.9)% 100.0% Average rental rate per unit Atlanta 4.1% 1.0% Dallas 3.2% 0.7% Houston (1.9)% (0.5)% Austin 1.0% (0.1)% Washington, D.C. (1.3)% 0.2% Tampa 5.0% 0.9% Orlando 4.0% 0.8% Charlotte 2.1% 0.4% Raleigh 2.0% 0.7% Total average rental rate per unit 2.4% 0.6% Supplemental Financial Data 21 | Page 1st Quarter 2016 Table 3 - Operating Community Table Avg. Q1 2016 Q1 2016 Market / Yr. Completed / Unit Avg. Monthly Rent Average Submarket / Yr. of Substantial No. of Size Per Per Economic Community Renovations Units (Sq. Ft.) Unit Sq. Ft. Occ. Atlanta Buckhead / Brookhaven Post Alexander™ $ $ 94.7% The High Rise at Post Alexander™ (3) 46.1% Post Brookhaven® 1990-1992 97.6% Post Chastain® 1990, 2008 95.8% Post Collier Hills® (1)(2) 94.9% Post Gardens® 94.6% Post Glen® (2) 97.4% Post Lindbergh® (1)(2) 95.7% Post Peachtree Hills® 1992-1994, 2009 95.7% Post StratfordTM 93.8% Dunwoody Post Crossing® (2) 97.9% Emory Area Post BriarcliffTM (2) 96.2% Midtown Post ParksideTM 96.7% Northwest Atlanta Post Crest® (1)(2) 96.2% Post Riverside® 95.7% Post SpringTM 97.4% Dallas North Dallas Post Addison CircleTM 1998-2000 97.0% Post EastsideTM 95.6% Post Legacy 96.5% Post Sierra at Frisco Bridges™ 95.7% Uptown Dallas Post AbbeyTM 34 95.4% Post Cole’s CornerTM 97.6% Post GalleryTM 34 95.9% Post HeightsTM 1998-1999, 2009 97.5% Post Katy Trail™ 98.6% Post MeridianTM 91.0% Post SquareTM 96.9% Post Uptown VillageTM 1995-2000 97.6% Post VineyardTM 98.5% Post VintageTM 97.9% Post WorthingtonTM 1993, 2008 97.4% Houston Post 510™ 92.5% Post Midtown Square® 1999-2000, 2013 91.4% Supplemental Financial Data 22 | Page 1st Quarter 2016 Table 3 (con’t) - Operating Community Table Avg. Q1 2016 Q1 2016 Market / Yr. Completed / Unit Avg. Monthly Rent Average Submarket / Yr. of Substantial No. of Size Per Per Economic Community Renovations Units (Sq. Ft.) Unit Sq. Ft. Occ. Austin Post Barton Creek™ $ $ 98.1% Post Park Mesa™ 93.7% Post South Lamar™ 96.1% Post West Austin™ 95.9% Washington D.C. Maryland Post Fallsgrove 95.9% Post Park® 95.9% Virginia Post Carlyle Square™ 2006, 2013 93.9% Post Corners at Trinity Centre (2) 97.8% Post Pentagon Row TM 95.7% Post Tysons Corner TM 95.8% Washington D.C. Post Massachusetts Avenue TM (1)(2) 96.1% Tampa Post Bay at Rocky Point™ 97.9% Post Harbour PlaceTM 1999-2002 96.8% Post Hyde Park® (2) 1996, 2008 98.3% Post Rocky Point® 1996-1998 97.2% Post Soho Square™ 96.3% Orlando Post Lake® at Baldwin Park 2004-2007 / 2013 97.3% Post Lakeside™ 96.7% Post ParksideTM 97.9% Charlotte Post Ballantyne 95.7% Post Gateway PlaceTM 94.9% Post Park at Phillips Place® 95.6% Post South End™ 95.2% Post Uptown PlaceTM 95.2% Raleigh Post Parkside™ at Wade - Phase I 94.7% 1) Communities held in unconsolidated entities. 2) Communities encumbered by secured mortgage indebtedness. 3) During the period, this community, or portion thereof, was in lease-up. Supplemental Financial Data 23 | Page 1st Quarter 2016 Table 4 - Year-to-Date Margin Analysis (In thousands) Three months ended March 31, 2016 Property Net Rental and Operating & Operating Other Property Maintenance Income NOI Expense Revenues Expenses ("NOI") Margin Margin Same store communities $ $ $ 60.7% 39.3% Newly stabilized communities 53.9% 46.1% Lease-up communities N/A N/A Other property segments: Corporate apartments 11.9% 88.1% Commercial 67.2% 32.8% Corporate property management expenses (1) - ) $ $ Consolidated property NOI (2) $ Third-party management fees $ 1) The following table summarizes the Company’s net property management expense as a percentage of adjusted property revenues: Numerator: Corporate property management expenses $ Less:Third-party management fees ) Net property management expenses $ Denominator: Total rental and other property revenues $ Less:Corporate apartment revenues ) Adjusted property revenues $ Net property management expenses as a percentage of adjusted property revenues % 2) Consolidated property NOI is a non-GAAP financial measure.See Table 1 on page 21 for a reconciliation of consolidated property NOI to GAAP net income. Supplemental Financial Data 24 | Page 1st Quarter 2016 Table 5 - Reconciliation of Segment Cash Flow Data to Statements of Cash Flows (In thousands) Three months ended March 31, Annually recurring capital expenditures by operating segment Same store communities $ $ Newly stabilized communities 2 1 Lease-up communities 1 - Commercial and other segments 56 47 Total annually recurring capital expenditures $ $ Periodically recurring capital expenditures by operating segment Same store communities $ $ Newly stabilized communities - - Lease-up communities - - Commercial and other segments Total periodically recurring capital expenditures $ $ Total revenue generating capital expenditures $ $ Decrease (increase) in capital expenditure accruals, net of commercial leasing costs $ 2 $ ) Total property capital expenditures per statements of cash flows $ $ Table 6 - Computation of Debt Ratios (In thousands) As of March 31, Total real estate assets per balance sheet $ $ Plus: Company share of real estate assets held in unconsolidated entities Company share of accumulated depreciation - assets held in unconsolidated entities Accumulated depreciation per balance sheet Total undepreciated real estate assets (A) $ $ Face value of total consolidated debt $ $ Plus: Company share of face value of debt held in unconsolidated entities Total face value of debt (adjusted for joint venture partners' share of debt) (B) $ $ Total face value of debt as a % of undepreciated real estate assets (adjusted for joint venture partners' share of debt) (B÷A) % % Face value of total consolidated debt $ $ Plus: Company share of face value of debt held in unconsolidated entities Preferred shares at liquidation value Total face value of debt and preferred equity (adjusted for joint venture partners' share of debt) (C) $ $ Total face value of debt and preferred equity as a % of undepreciated real estate assets (adjusted for joint venture partners' share of debt) (C÷A) % % Supplemental Financial Data 25 | Page 1st Quarter 2016 Table 7 - Computation of Coverage Ratios (In thousands) Three months ended March 31, Net income $ $ Other non-cash (income) expense, net(1) Income tax expense (benefit), net Gains on sales of real estate assets, net - ) Net loss on extinguishment of indebtedness - Depreciation expense Depreciation (company share) - unconsolidated entities Interest expense: Interest expense, excluding debt cost amortization Debt cost amortization Interest expense (company share) - unconsolidated entities: Interest expense, excluding debt cost amortization Debt cost amortization 8 8 Income available for debt service (A) $ $ Annualized income available for debt service (B) $ $ Interest expense, excluding debt cost amortization $ $ Interest expense, excluding debt cost amortization - unconsolidated entities Adjusted interest expense (C) Capitalized interest Adjusted interest expense (including capitalized interest) (D) $ $ Fixed charges for purposes of computation - Adjusted interest expense $ $ Dividends to preferred shareholders Fixed charges (E) Capitalized interest Fixed charges (including capitalized interest) (F) $ $ Total debt (adjusted for joint venture partners' share of debt) (see Table 6) (G) $ $ Interest coverage ratio (A÷C) 6.6x 5.9x Interest coverage ratio (including capitalized interest) (A÷D) 5.6x 5.3x Fixed charge coverage ratio (A÷E) 5.9x 5.3x Fixed charge coverage ratio (including capitalized interest) (A÷F) 5.1x 4.8x Total debt to annualized income available for debt service ratio (G÷B) 4.5x 4.6x 1) Includes debt cost amortization of $196 and $169, respectively, related to the Company’s unsecured revolving lines of credit. Table 8 - Calculation of Company Undepreciated Book Value Per Share (In thousands, except per share data) March 31, 2016 Total Company shareholders' equity per balance sheet $ Plus: Accumulated depreciation, per balance sheet Noncontrolling interest of common unitholders - Operating Partnership Less: Preferred shares at liquidation value ) Total undepreciated book value (A) $ Total common shares and units (B) Company undepreciated book value per share and unit (A÷B) $ Supplemental Financial Data 26 | Page
